Exhibit 10.1

January 3, 2018

Gregory S. Rush

[To the address most recently on file with INC.]

Dear Greg,

As previously discussed, and in recognition of your service and contributions to
INC Research Holdings, Inc. (“INC”), this letter agreement outlines the terms of
your transition and separation from employment with INC. Accordingly, this
letter agreement amends the terms of your Executive Employment Agreement with
INC Research, LLC dated August 5, 2013 (the “Employment Agreement”). Except as
set forth below, all terms and conditions of your Employment Agreement will
continue as is. Terms not defined herein will have the meanings set forth in
your Employment Agreement.

 

  1. Transition. Your resignation as Executive Vice President and Chief
Financial Officer of INC will be effective on April 30, 2018, and you will cease
to be an executive officer and employee of INC on that date. Until that date,
you will continue to serve in your current role and will execute INC’s Form 10-K
in February 2018, including any customary certifications, facilitate a robust
search for a new or interim CFO and provide such transition assistance as
requested by INC, help with the ERP switchover for inVentiv, help with new
revenue stream adoption, help with the 2018 SOX adoption for inVentiv and
coordinate with INC any press releases prior to April 30, 2018 with respect to
any new employment. You also agree that you will not have “Good Reason” to
resign at any time.

 

  2. Compensation. For the remainder of your employment with INC, but no later
than April 30, 2018, you will continue to receive a salary at your current level
and your 2017 Management Incentive Plan (“MIP”) bonus will be paid in the
ordinary course and at such time that bonuses are normally paid based on actual
performance for 2017 (but not later than March 15, 2018). Any long term
incentive awards that would vest in the ordinary course on or before April 30,
2018 will vest in accordance with the terms of the parties’ prior agreements.
You agree that you will not be eligible to receive a 2018 MIP bonus (or other
annual cash incentive bonus) or any long-term incentive award other than as
expressly set forth herein. All payments specified in this paragraph shall be
paid, and all long term incentive awards that would vest in the ordinary course
on or before April 30, 2018 shall vest, regardless of whether your employment
continues until April 30, 2018, unless your employment is terminated for Cause
as defined in the Employment Agreement or you resign voluntarily before
April 30, 2018.

 

  3.

Transition Bonus. In consideration for your agreement to remain employed
pursuant to paragraph 1 above, we will pay you a cash transition bonus equal to
$400,000, payable $250,000 at the time your 2017 MIP bonus is paid (but not
later than March 15, 2018) and $150,000 promptly after April 30, 2018, in each
case, subject to your timely execution of a release of claims in the form
attached to your Employment Agreement. You agree that you will not under any
circumstances be entitled to any severance or similar payments or benefits other
than as described in this paragraph and all of your unvested equity awards
(including the August 2017 Founder’s grant) that are outstanding on the later of
the date of your separation from employment or April 30, 2018 will forfeit and
be cancelled at such time, and

 

-1-



--------------------------------------------------------------------------------

  your previously vested options will be exercisable pursuant to their terms.
All payments specified in this paragraph shall be paid, and all equity awards
that would vest in the ordinary course on or before April 30, 2018 shall vest,
regardless of whether your employment continues until April 30, 2018, unless
your employment is terminated for Cause as defined in the Employment Agreement
or you resign voluntarily before April 30, 2018.

 

  4. Restrictive Covenants.    After your separation of employment with INC, you
will continue to be subject to the restrictive covenants included in your
Employment Agreement, however, the six-month non-competition covenant in
Section 11 will be deemed to run from February 16, 2018.

We look forward to your acceptance of this letter agreement, which you can
indicate by promptly signing, dating and returning a copy of this letter
agreement to me.

Very truly yours,

 

INC:  

/s/ Christopher L. Gaenzle

        Christopher L. Gaenzle        

Chief Administrative Officer and

General Counsel

        Accepted and Agreed:        

/s/ Gregory S. Rush

     

January 3, 2018

  Gregory S. Rush      

Date

 

-2-